** SCHOOL LANDS — BUILDINGS — CONSTRUCTION ** CAN A REVOLVING FUND OF THE SCHOOL FOR THE DEAF AT SULPHUR, OKLAHOMA, BE EXPENDED TO BUILD A SILO ON LANDS OF THE SCHOOL, SAID SILO TO BE USED IN CONNECTION WITH THE DAIRY THEREOF, SAME BEING THE ONLY INDUSTRY CONNECTED WITH OR CARRIED ON BY THE SCHOOL ? AFFIRMATIVE, IF IT IS DEEMED NECESSARY FOR THE PROPER MANAGEMENT AND CONDUCT OF THE DIARY OF THE SCHOOL, IS AUTHORIZED TO CONSTRUCT SAID SILO FOR THAT PURPOSE, AND TO PAY FOR THE SAME OUT OF ANY UNENCUMBERED MONEY IN THE RESOLVING FUND. FOLLOW PROVISION 62 O.S. 166 [62-166] (BUILDING, SITE, STATE AGENCY, STATE PROPERTY) CITE: 62 O.S. 162 [62-162], 62 O.S. 66 [62-66] 70 O.S. 9152 [70-9152] (FRED HANSEN)